DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 11/12/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 1-5 are objected to because of the following informalities:  
Claim(s) 1 and 3 recite a phrase “the metal contact plugs”. The Examiner suggests amending the phrase to recite “the plurality of metal contact plugs” to restore clarity.
Claim(s) 2 recite a phrase “the step of delayering”. The Examiner suggests amending the phrase to recite “the delayering” to restore clarity.
Claim(s) 4
Claim(s) 5 recite a phrase “the step of recessing”. The Examiner suggests amending the phrase to recite “the recessing” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEDA et al. (US 20130252416; hereinafter TAKEDA).
Regarding claim 1, TAKEDA teaches in figure(s) 1-54 a method for manufacturing a CMOS prober chip, the method comprising: 
(CMOS chip 1; figure 4) comprising back-end-of-line components (BEOL 6), front-end-of-line components (1s), and a plurality of metal contact plugs (conductive plugs, electrodes 9,7,5); and 

    PNG
    media_image1.png
    706
    475
    media_image1.png
    Greyscale

delayering front-end-of-line components but not including the metal contact plugs (steps 101-103 for forming premetal layer 6, wiring layer 17, passivation layer 25; para. 136 - anisotropic dry etching is conducted to form a first-level wiring trench 47; para. 152 - electrode 9 and the like are protruded a little from the back surface 1b of the wafer 1 by slightly etching the silicon substrate on the back surface 1b side of the wafer 1 by using, for example, dry etching; figures 3-4, 13-17, 19, 23, 26);
TAKEDA teaches everything except explicitly reciting delayering all of the front-end-of-line components.
However, TAKEDA teaches in figure(s) 1-54 delayering all of the front-end-of-line components (para. 128 - forming resist film 15 is formed almost all over the surface of the wafer 1 on the device surface 1a side, followed by patterning, for example, by typical lithography; para. 144 - a step of forming a first-level buried wiring of the entire wafer for globally describing the process after completion of a FEOL step in the method of manufacturing a semiconductor integrated circuit device; figure 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to interpret the teachings of TAKEDA by having delayering all of the front-end-of-line components in order to implement buried layer and probing structure formed on the entire wafer as evidenced by "B2F bonding and F2F bonding can be applied to W2W stacking or D2W stacking … a step of making a probe test of a wafer on a pad of the entire wafer for globally describing the process after completion of a FEOL step" (para. 142-144).

Regarding claim 2, TAKEDA teaches in figure(s) 1-54 the method of claim 1, 
wherein the step of delayering comprises chemical mechanical polishing, reactive ion etching, deep reactive ion etching, ion milling, wet chemical etching, and/or a combination thereof (para. 205 - polysilicon film outside the through via 16 is removed, for example, by dry etchback and the sacrificial film is also removed, for example, by wet etching).

Regarding claim 3, TAKEDA teaches in figure(s) 1-54 the method of claim 1, 
(pad/electrode 33,30; figure 26).

Regarding claim 4, TAKEDA teaches in figure(s) 1-54 the method of claim 1, further comprising the step of recessing an interlayer dielectric around the plurality of metal contact plugs (para. 91 - a step including the formation of an interlayer insulating film between a lower edge of an Ml wiring layer and a gate electrode structure, the formation of a contact hole, the burying of tungsten plug, and the like; para. 66- a step of forming a metal-plug barrier metal film; figures 53-54).

Regarding claim 5, TAKEDA teaches in figure(s) 1-54 the method of claim 4, wherein the step of recessing an interlayer dielectric around the plurality of metal contact plugs comprises wet chemical etching, reactive ion etching, deep reactive ion etching (para. 205 - polysilicon film outside the through via 16 is removed, for example, by dry etchback and the sacrificial film is also removed, for example, by wet etching).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Yoon et al. (KR20170030137A) discloses "semiconductor device and method of manufacturing the same".

Barwicz et al. (US 20140151898) discloses “Far back end of the line stack encapsulation”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868